OPINION DENYING A REHEARING.
The defendant, Bagwell, has moved for a rehearing and complains that we were mistaken in stating in the opinion that the Cheyenne county land had against it a mortgage of a thousand dollars. The record bears this interpretation.
Attention is called to the statement in the opinion that the transaction all took place in Mr. Hunt’s office. The record indicates that the insertion of Bagwell’s name in the blank deed occurred in Mr. Porter’s office.
We are also criticized for saying that Porter afterwards satisfied the mortgage made to him by Bagwell. He really assigned it.
We are still unable to see how the finding that Porter and Bag-well connived together to cheat Weber, and that Porter agreed to hold the deed in escrow, can be substantiated by the evidence. We think the testimony fairly shows that Porter’s deed was properly recorded; that after Bagwell’s name was inserted in the Weber deed Bagwell’s mortgage to Porter was properly recorded, and that the Riverton expedition for the purpose of raising three thousand dollars for some reason failed.
Finding, after reconsideration, that the former opinion expresses the deliberate conclusion of the court, the motion for rehearing is denied.